OPINION — AG — ** WASTE DISPOSAL SITE — APPROVAL — APPLICANT ** (1) THE BONDING REQUIREMENT OF 63 O.S. 2258.3 [63-2258.3] DOES NOT APPLY TO AN APPLICANT WHO HAS SUBMITTED AN APPLICATION FOR A PERMIT FOR A NEW DISPOSAL SITE THAT HAS BEEN ACCEPTED BY THE OKLAHOMA DEPARTMENT OF HEALTH FOR THAT PURPOSE PRIOR TO THE EFFECTIVE DATE OF THE SECTION AND THEN RESUBMITTED AFTER THE EFFECTIVE DATE, UNLESS THE RESUBMITTED APPLICATION IS A "NEW" APPLICATION WHICH HAS BEEN SUBMITTED BECAUSE THE ORIGINAL APPLICATION IS A "NEW" APPLICATION IS A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. (2) THE NOTICE REQUIREMENT OF 63 O.S. 2258.2 [63-2258.2] DO 'NOT' APPLY TO AN APPLICANT WHO HAS SUBMITTED AN APPLICATION THAT HAS BEEN DELIVERED TO THE PROPER OFFICER OF THE OKLAHOMA STATE DEPARTMENT OF HEALTH AND, THEREFORE, "FILED" WITHIN THE MEANING OF THIS SECTION PRIOR TO THE EFFECTIVE DATE OF THE SECTION AND THEN RESUBMITTED AFTER THE EFFECTIVE DATE, UNLESS THE RESUBMITTED APPLICATION IS A "NEW" APPLICATION. WHETHER A SPECIFIC RESUBMITTED APPLICATION IS A "NEW" APPLICATION IS A QUESTION OF FACT AND CANNOT BE ANSWERED AS A MATTER OF LAW. (SANITARY LANDFILLS, BONDING, NOTICE, PUBLICATION, OPPOSITION, WASTE DISPOSAL, PUBLIC MEETINGS, REGULATIONS, PUBLIC HEARINGS, EFFECTIVE DATE OF LEGISLATION, DATE RECEIVED, FILE OR FILING) CITE: 63 O.S. 2258.2 [63-2258.2], 63 O.S. 2258.3 [63-2258.3] (SARA J. DRAKE) ** SEE OPINION NO. 91-641 (1991) ** SEE OPINION NO. 91-570 (1991)